Opinion by
Judge Rogers,
We affirm the order of the Court of Common Pleas of Bucks County dismissing the appellant, Dumont Enterprises, Inc. ’s, Zoning Appeal alleging procedural defects in the adoption of Bensalem Township Ordinance Z-380, on the able opinion of Judge William Hart Ruee for the court below, reported at 33 Bucks Co. L. Rep. 6.
Order
And Now, this 25th day of October, 1979, the order of the Court of Common Pleas of Bucks County dismissing the appeal of Dumont Enterprises, Inc. is affirmed.